Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 is a duplicate claim of claim 34 and should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,394,128. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 22, claim 1 of the ‘128 patent discloses each and every element of claim 22.
Regarding claim 23, claim 2 of the ‘128 patent discloses each and every element of claim 23.
Regarding claim 24, claim 3 of the ‘128 patent discloses each and every element of claim 24.
Regarding claim 25, claim 4 of the ‘128 patent discloses each and every element of claim 25.
Regarding claim 26, claim 5 of the ‘128 patent discloses each and every element of claim 26.
Regarding claim 27, claim 6 of the ‘128 patent discloses each and every element of claim 27.
Regarding claim 28, claim 7 of the ‘128 patent discloses each and every element of claim 28.
Regarding claim 29, claim 8 of the ‘128 patent discloses each and every element of claim 29.
Regarding claim 30, claim 9 of the ‘128 patent discloses each and every element of claim 30.
Regarding claim 31, claim 10 of the ‘128 patent discloses each and every element of claim 31.
Regarding claim 32, claim 11 of the ‘128 patent discloses each and every element of claim 32.
Regarding claim 33, claim 12 of the ‘128 patent discloses each and every element of claim 33.
Regarding claim 34, claim 13 of the ‘128 patent discloses each and every element of claim 34.
Regarding claim 35, claim 13 of the ‘128 patent discloses each and every element of claim 35.
Regarding claim 36, claim 14 of the ‘128 patent discloses each and every element of claim 36.
Regarding claim 37, claim 15 of the ‘128 patent discloses each and every element of claim 37.
Regarding claim 38, claim 16 of the ‘128 patent discloses each and every element of claim 38.

Claim 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,854,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are merely broader in scope than the claims in the ‘995 patent and thus are encompassed by the claims of the ‘995 patent.
More specifically:
Regarding claims 22 and 30, claim 1 of the ‘995 patent claims each and every element of claims 22 and 30.
Regarding claims 23 and 31, claim 2 of the ‘995 patent claims each and every element of claims 23 and 31.
Regarding claims 24 and 32, claim 3 of the ‘995 patent claims each and every element of claims 24 and 32.
Regarding claims 25 and 33, claim 1 of the ‘995 patent claims each and every element of claims 25 and 33.
Regarding claims 26 and 34, claim 4 of the ‘995 patent claims each and every element of claims 26 and 34.
Regarding claims 27 and 35, claim 5 of the ‘995 patent claims each and every element of claims 27 and 35.
Regarding claims 28 and 36, claim 1 of the ‘995 patent claims each and every element of claims 28 and 36.
Regarding claims 29 and 37, claim 1 of the ‘995 patent claims each and every element of claims 29 and 37.
Regarding claims 30 and 38, claim 12 of the ‘995 patent claims each and every element of claims 30 and 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845